 

N

‘in fw

NH NHN NN KN NO NR NR NR wm ee ea
ao NAN Dn UN FF Ye YN |- 3D OD Oe NI DN BRB WY SF oO Oo we I aA

 

HEATHER E. WILLIAMS, Bar #122664

Federal Defender

CHARLES J. LEE, Bar #221057

Assistant Federal Defender

Branch Chief, Fresno Office

2300 Tulare Street, Suite 330 _, CLEA U.S. DIRTAIGT coUAT

Fresno, California 93721-2226 aa TaRN OITAiaT OR SALICGANIA
nr EBU Tene

 

Telephone: (559) 487-5561

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

-oOo-
; ¥ O38 - LO]
UNITED STATES OF AMERICA, ) A ea 3
)
Plaintiff, ) APPLICATION AND phovosemy je
) ORDER APPOINTING COUNSEL
V. )
)
MARIA MUNOZ, )
)
Defendant. )
)

 

Target, Maria Munoz, through the Federal Defender for the Eastern District of California, hereby
requests appointment of counsel. |

Ms. Munoz submits the attached Financial Affidavit as evidence of her inability to retain counsel.
Also attached is a copy of a target letter, dated April 18, 2019, received from the U.S. Attorney’s Office
regarding receipt of information from the United States, Department of Agriculture, Office of the Inspector
General, and the Federal Bureau of Investigation which indicates that Ms. Munoz has committed one or
more of the following criminal offenses during her employment with El Ranchito Bakery:

7 USC § 2024(b) ~ Unauthorized Use, Transfer, Acquisition, Possession - USDA SNAP Benefits;

18 USC § 641 ~ Theft of Government Funds; and/or,

18 USC § 1343 ~ Wire Fraud.
Hf

 

 
 

oO CO ~TI DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Therefore, after reviewing her Financial Affidavit, it is respectfully recommended that counsel be

appointed to assist Ms. Munoz in advance of the target deadline set forth of June 10, 2019.

Dated: May | , 2019

 
   

CHARLES J. LEE
Assistant Federal Defender
Branch Chief, Fresno Office

 

 
 

-

oOo CO SN DN MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ORDER
Having satisfied the Court that Ms. Munoz is financially unable to retain counsel, the Court hereby

appoints counsel pursuant to 18 U.S.C. § 3006A.

Dated: May / 4A , 2019

   

A. McAULIFFE
Judge

 

 
 

7,

U.S. DEPARTMENT OF JUSTICE

United States Attorney
Eastern District of California

McGregor W. Scott
United States Attorney

 

 

2500 Tulare Street, Suite 4401 Phone 559/ 497-4000
Fresno, CA 93721 Fax 559/497-4099
TTD 559/ 497-4500

April 18, 2019
VIA HAND DELIVERY

Maria Munoz
1862 Mayfair Drive East
Fresno, California 93703

Re: El Ranchito Bakery

Dear Ms. Munoz:

This office has received from the United States Department of Agriculture (USDA), Office of
Inspector General, and the Federal Bureau of Investigation information which indicates that you have
committed one or more of the following criminal offenses during the time of your employment with El
Ranchito Bakery: Unauthorized Use, Transfer, Acquisition, or Possession of USDA SNAP Benefits (7
U.S.C. § 2024(b)); Theft of Government Funds (18 U.S.C. § 641); and/or Wire Fraud (18 U.S.C.

§ 1343). I have reviewed this information and have determined that there is sufficient evidence to prove
that you have committed one or more of these crimes.

Ordinarily, this office would proceed by presenting the evidence to a Federal Grand Jury, and
asking that body to return an Indictment against you. If an Indictment was returned, you would then be
required to appear in court pursuant to a summons or a warrant for your arrest. In an attempt to expedite
proceedings, | am writing to advise you as to the status of this matter, and to invite you to discuss a
disposition of this case. -

I suggest that you have your lawyer contact me as soon as practicable. If you cannot afford a
lawyer, or do not have one, the you should contact the Office of the Federal Defender, located at 2300
Tulare St., Suite 330, Fresno, California 93721, telephone number (559) 487-5561.

Ml
Hl
Ml
HI
Hl

Ml

 

 
 

If I do not*hear from you by June 10, 2019,-1- will assume that you do not wish to discuss a
disposition of this case.

Sincerely, .

McGREGOR W.SCOTT  -
United States Attorney

By: _/s/ Laura D. Withers
LAURA D. WITHERS
Assistant United States Attorney —

cc: Erika Marin, Special Agent, USDA-OIG
Deanna Goodman, Special Agent, FBI
Frances Robles, Office of the Federal Defender

4

{Click to select address] 7

 
